Exhibit 10.4

 

HAYMAKER ACQUISITION CORP.

650 Fifth Avenue

Floor 31

New York, NY 10019

October 24, 2017

 

Mistral Capital Management, LLC

650 Fifth Avenue

Floor 31

New York, NY 10019

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Haymaker Acquisition Corp. (the “Company”)
and Mistral Capital Management, LLC (“Mistral”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the NASDAQ Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i)    Mistral shall make available, or cause to be made available, to the
Company, at 650 Fifth Avenue, Floor 31, New York, NY 10019 (or any successor
location of Mistral), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay Mistral the sum of $10,000 per month on the
Listing Date and continuing monthly thereafter until the Termination Date; and

 

(ii)     Mistral hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[Signature Page Follows]

 



   

 

 



  Very truly yours,       HAYMAKER ACQUISITION CORP.         By: /s/ Christopher
Bradley     Name:  Christopher Bradley     Title: Chief Financial Officer



 



AGREED TO AND ACCEPTED BY:       MISTRAL CAPITAL MANAGEMENT LLC           By:
/s/ Christopher Bradley     Name:  Christopher Bradley     Title: Managing
Director  

 

[Signature Page to Administrative Services Agreement]

 



   

